Citation Nr: 9907592	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right-sided pain 
disability.  

2.  Entitlement to service connection for a right nostril 
disability.  

3.  Entitlement to service connection for left forearm burn 
scars.  

4.  Entitlement to service connection for left breast cancer.  

5.  Entitlement to service connection for a right forearm 
disability.  

6.  Entitlement to compensation benefits for residuals of 
facial trauma, residuals of dental trauma, a neck disability, 
migraine headaches, seizures, a jaw disability, a right eye 
disability, and post-traumatic stress disorder, pursuant to 
38 U.S.C.A. § 1151.

7.  Entitlement to compensation benefits for a right shoulder 
disability, a right ankle disability and a left elbow 
disability, pursuant to 38 U.S.C.A. § 1151.

8.  Entitlement to compensation benefits for a right breast 
disability, pursuant to 38 U.S.C.A. § 1151.

9.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for 
skin cancer.

10.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for 
impotence.

11.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for 
arthritis of the back.

12.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for a 
gastrointestinal disability.

13.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for 
right epididymitis.

14.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for an 
eye disability.

15.  Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disorder.

16.  Entitlement to a compensable evaluation for service-
connected residuals of a left thumb laceration scar.  

17.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  
An October 1992 rating decision denied the veteran's claims 
of entitlement to service connection for a right sided pain 
disability, a right nostril disability, left forearm burn 
scars, and left breast cancer.  The October 1992 rating 
decision also found that new and material evidence had not 
been submitted to reopen previously denied claims of 
entitlement to service connection for skin cancer, impotence, 
arthritis of the back, a gastrointestinal disability, right 
epididymitis, an eye disability, and an acquired psychiatric 
disorder.  The decision further determined that the veteran 
was not entitled to compensable evaluations for service-
connected residuals of a left thumb laceration or for 
hemorrhoids.  An April 1996 rating decision denied the 
veteran's claim of entitlement to service connection for a 
right forearm disability, and his claims of entitlement to 
compensation benefits for residuals of facial trauma, 
residuals of dental trauma, a right shoulder disability, a 
neck disability, migraine headaches, seizures, a jaw 
disability, a right eye disability, post-traumatic stress 
disorder, a right ankle disability, a left elbow disability, 
and a right breast disability, pursuant to 38 U.S.C.A. § 
1151.  The veteran perfected appeals of those decisions.  

In September 1996, December 1996, and February 1998, the RO 
issued supplemental statements of the case regarding the 
issues currently on appeal.  Following the issuance of those 
supplemental statements of the case, the case was directed to 
the Board in September 1998.  The Board notes that additional 
arguments and medical evidence were submitted by the veteran 
or associated with the claims file following the issuance of 
the February 1998 supplemental statement of the case.  This 
evidence consists of statements written by the veteran, and 
copies of VA outpatient treatment records documenting the 
most current treatment of the veteran for various complaints 
and disorders.  

The receipt of the above described evidence and arguments was 
subsequent to the February 1996 supplemental statement of the 
case, and obviously therefore, it has not been considered by 
the RO in conjunction with the veteran's claim for benefits..  
According to pertinent regulatory criteria, namely 38 C.F.R. 
§ 20.1304 (c) (1998), any new and relevant evidence accepted 
by the Board must be referred to the RO for review unless 
this procedural right is waived in writing by the appellant 
or the appellant's representative.  In this case, however, 
the Board finds that the additional evidence duplicates 
evidence previously of record, or is irrelevant to the issues 
at hand, namely service connection for the claimed disorders 
under the various theories posed by the veteran and/or 
entitlement to compensable evaluations for residuals of a 
left thumb laceration or for hemorrhoids.  38 C.F.R. § 19.37 
(1998).  

Essentially, the veteran's additional arguments duplicate his 
statements previously submitted.  Further, the additional 
medical evidence is indicative of the veteran's current 
complaints and as such is irrelevant to the issue of whether 
service connection can be established for the veteran's 
claimed disorders.  Moreover, the additional medical evidence 
does not make any reference to the veteran's left thumb 
laceration or hemorrhoids.  Consequently, the Board finds 
that no useful purpose would be served by remanding the case 
to the RO for consideration of duplicate or irrelevant 
evidence or arguments.  38 C.F.R. § 20.1304 (c).

The Board notes that the veteran has persistently complained 
that his service medical records are incomplete, that certain 
records are missing or contain false information, and that 
this has been done deliberately to prevent him from receiving 
his rightful VA benefits.  The Board notes, however, that the 
veteran and the RO have made diligent efforts to obtain any 
additional service medical records.  Pursuant to those 
requests, the National Personnel Records Center, the 
veteran's service department, and other sources, have made 
several efforts to search for additional service medical 
records that the veteran alleges to be missing.  All of these 
sources indicate, however, that all of the veteran's 
available records have been submitted to the RO and are 
associated with his claims files.  Notwithstanding, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where service medical records are unavailable.  See OHare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board will proceed accordingly.  

The Board notes in passing that when the veteran's claims for 
compensable evaluations of his service-connected left thumb 
laceration scar and hemorrhoids were considered by the RO in 
October 1992, it was also determined that the veteran was not 
entitled to disability compensation under the provisions of 
38 C.F.R. § 3.324 (1998) because his service-connected 
disabilities were not shown to interfere with his 
employability.  The veteran was provided notice of that 
decision but did not file a timely notice of disagreement 
thereto.  Consequently, the Board is without jurisdiction to 
review that issue.  

Finally, the Board notes that the RO had certified for appeal 
the issues of whether new and material evidence had been 
submitted to reopen previously denied claims of entitlement 
to service connection for a right knee disability, a left 
foot disability, and a right thumb disability.  For reasons 
that will be explained in the remand section below, the Board 
finds that the prior denial of those claims had not become 
final, and must therefore remand the issues of entitlement to 
service connection for a right knee disability, a left foot 
disability, and a right thumb disability to the RO for 
procedural development.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a right-
sided pain disability to service or to a disease or injury of 
service origin.

2.  There is no competent medical evidence showing the 
current existence of a right nostril disability, left forearm 
burn scars, left breast cancer, and/or a right forearm 
disability, and there is no competent medical evidence 
relating any of those claimed disorders to service or to a 
disease or injury of service origin.

3.  The claimed disabilities of residuals of facial trauma, 
residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye 
disability, and/or post-traumatic stress disorder, alleged to 
be the result of two assaults at VA facilities in February 
1990 and September 1991, were not incurred in the course of 
VA hospitalization, medical or surgical treatment, or as the 
result of having submitted to an examination or in pursuit of 
a course of vocational rehabilitation.

4.  The claims for compensation benefits for a right shoulder 
disability, a right ankle disability, and a left elbow 
disability, pursuant to 38 U.S.C.A. § 1151 is not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.

5.  The evidence is in equipoise as to whether the veteran 
sustained an additional right breast disability, namely a 
right gynecomastia, as a result of VA treatment, 
hospitalization or surgery.

6.  In April 1984, the Board of Veterans' Appeals denied the 
veteran's claim for entitlement to service connection for a 
gastrointestinal disability, right epididymitis, and an 
acquired psychiatric disorder.  

7.  Additional evidence received since April 1984 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for a 
gastrointestinal disability, right epididymitis, and/or an 
acquired psychiatric disorder; and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

8.  In July 1987, the Board of Veterans' Appeals denied the 
veteran's claim for entitlement to service connection for 
skin cancer, impotence, arthritis of the back, and an eye 
disability.

9. Additional evidence received since July 1987 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for skin 
cancer, impotence, arthritis of the back, and/or an eye 
disability; and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

10.  All relevant evidence necessary for an equitable 
disposition of the veteran's well-grounded claims for 
increased evaluations have been obtained by the RO.  

11.  The veteran's service-connected hemorrhoids are 
productive of no more than mild to moderate impairment, 
without any evidence of large or thrombotic irreducible 
hemorrhoids, and without excessive redundant tissue 
evidencing frequent recurrences.

12.  The veteran's left thumb laceration scar is not 
productive of any discernible limitation of function of the 
left thumb or hand; and the scar could not reasonably be 
characterized as poorly nourished, ulcerated, or tender and 
painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right-
sided pain disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claims of service connection for a right 
nostril disability, left forearm burn scars, left breast 
cancer, and/or a right forearm disability are not well 
grounded.  38 U.S.C.A. § 5107(a).

3.  There is no legal merit to the veteran's claims of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of facial trauma, residuals of dental 
trauma, a neck disability, migraine headaches, seizures, a 
jaw disability, a right eye disability, and/or post-traumatic 
stress disorder.  38 U.S.C.A. §§ 1151, 5107 (West 1991).

4.  The claims for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a right shoulder 
disability, a right ankle disability, and a left elbow 
disability, are not well grounded.  38 U.S.C.A. § 5107.

5.  The criteria for the award of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a right breast disability, 
namely a right gynecomastia, have been met.  38 U.S.C.A. 
§ 1151, 5107.

6.  The April 1984, Board of Veterans' Appeals decision which 
denied service connection for a gastrointestinal disability, 
right epididymitis, and an acquired psychiatric disorder is 
final; new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 (1998).

7.  The July 1987, Board of Veterans' Appeals decision which 
denied service connection for skin cancer, impotence, 
arthritis of the back, and an eye disability is final; new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104; 
38 C.F.R. §§ 3.156, 20.1100.

8.  The schedular criteria for a compensable evaluation for 
the veteran's hemorrhoids is neither met nor approximated.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114 Diagnostic Code 7336 (1998).

9.  The schedular criteria for a compensable evaluation for 
the veteran's left thumb laceration scar is neither met nor 
approximated.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Codes 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Issues

The veteran contends that service connection should be 
granted for a right sided pain disability, a right nostril 
disability, left forearm burn scars, left breast cancer, and 
a right forearm disability.  He bases this contention on the 
allegation that these disabilities were incurred in service 
and have been chronic disabilities ever since.  

Specifically, he notes that he has experienced a constant 
pain on the right side that worsens with such activities as 
walking and that he experienced the same symptoms in service.  
He alleges that his right nostril disability is the result of 
frost bite, extremely cold weather, infection and pollution 
that he experienced in service, and that the disability 
causes much pain and severe distress.  He argues that his 
left forearm was burned on a steampipe while on "KP" in 
service, and that a permanent scar the size of a quarter has 
resulted that leaves him vulnerable to skin cancer at the 
site of the scar.  He argues that cancer in his left chest is 
the result of many previous x-rays in service.  Finally, he 
alleges that his right forearm disorder should be service-
connected because he occasionally experiences tingling and 
numbness or loses the use of the forearm.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, No. 97-7014 (Fed. Cir. 
Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

As noted above, the veteran has argued that service 
connection should be established for a right-sided pain 
disability, a right nostril disability, left forearm burn 
scars, left breast cancer, and a right forearm disability.  
As stated, the veteran must satisfy as to each claim all 
three elements noted above if that claim is to be well 
grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  With respect to the alleged right-sided pain 
disability, although the more recent medical records fail to 
disclose such a diagnosis, they do disclose the veteran's 
complaints of pain at various points of his anatomy, 
including on the right side.  Moreover, they also reflect a 
diagnosis from July 1992 of chronic pain syndrome.  
Consequently, for the purpose of the analysis of the 
existence of a well grounded claim, and only for that 
purpose, the Board may concede the existence of a disability 
characterized by complaints of right-sided pain.  

With respect to the veteran's claim for service connection 
for an alleged right nostril disability, recent treatment 
records reflect that the veteran was seen on several 
occasions for right nostril pain.  The veteran was seen in 
April 1992 for complaints of pain in his right sinus-upper 
nose area.  He stated that he had been seen the week prior by 
an ear, nose and throat physician and told that everything 
was "normal."  Physical examination revealed unobstructed 
nares.  No diagnosis was given.  In July 1992, the veteran 
was seen in the VA plastic surgery clinic seeking an opinion 
regarding several facial features including what was 
described as a right nostril defect status post excision of 
lesion.  The examination report revealed that no deficit over 
the right nostril was seen.  The veteran was hospitalized 
psychiatrically in September 1992.  Although he complained of 
intermittent right nostril pain, no examination during 
hospitalization resulted in a diagnosis regarding the right 
nostril.  Given that no diagnosis of a current right nostril 
disorder exists, the Board must conclude that the veteran has 
not satisfied the first requisite for a well grounded claim 
as to that alleged disorder, and the claim must be denied on 
that basis.  

With respect to the veteran's claims of entitlement to 
service connection for left forearm burn scars and left 
breast cancer, a review of the current medical records fail 
to reveal clinical complaints, treatment or diagnoses of any 
such disorder.  Specifically, there is no evidence of a left 
forearm burn scar, or left breast cancer.  A November 1995, 
bilateral mammogram revealed a very small amount of 
gynecomastia present just behind the nipple of the left 
breast, but no masses seen, and no diagnosis relative to the 
left breast.  Once again, the Board must conclude that the 
veteran has not satisfied the first requisite for a well 
grounded claim as to those alleged disorders, and those 
claims must also be denied on that basis.

With respect to the veteran's claim of entitlement to service 
connection for a right forearm disability, the veteran was 
seen in April 1998 for complaints of pain in the right 
shoulder with numbness and tingling in the right arm, right 
hip, and right foot.  Physical examination revealed pain in 
the upper arm and a tingling sensation of the right forearm.  
The diagnostic impression was low back pain.  There is no 
other documentation of clinical complaints, treatment or 
diagnosis of a disability of the right forearm.  The Board 
must conclude that the veteran has not satisfied the first 
requisite for a well grounded claim as to that alleged 
disorder, and the claim must also be denied on that basis.

Given the Board's concession of the current existence of a 
right-sided pain disorder, the next question for 
consideration is whether there is medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury.  Although the Board has 
found no current existence of a right nostril disability, 
left forearm burn scars, left breast cancer, and a right 
forearm disability, for the sake of completeness, the 
question will be analyzed with respect to all of the claimed 
disorders.  As to that question, a complete review of the 
service medical records fails to reveal complaints, treatment 
or diagnosis of a right-sided pain disorder, a right nostril 
disability, left forearm burn scars, left breast cancer, or a 
right forearm disability.  The veteran was treated for a burn 
on the right arm in July 1962, but there is no indication of 
residual injury to the right forearm.  Service discharge 
examination in August 1967 produced normal clinical findings, 
with no complaints relative to any of the disorders at issue.  

Given the Board's concession of the current existence of a 
right-sided pain disorder, the next question for 
consideration is whether there is medical evidence of a nexus 
between an in-service disease or injury and the alleged right 
sided pain disorder or for that matter, any of the disorders 
at issue.  As to the veteran's own opinions that any or all 
of these alleged disorders are related to service, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and a considerable number of VA outpatient and 
hospitalization treatment records and VA examination reports.  
As noted above, a complete review of the medical evidence 
fails to reveal any medical opinion supporting the veteran's 
contention that any of his claimed disorders are related to 
service.  

The records contain, however, one physician's statements 
regarding an alleged relationship that could mistakenly be 
construed as a medical opinion, in the form of a letter 
written by a VA physician, Dr. D.E.H., M.D. dated in April 
1995.  In the letter, Dr. D.E.H. describes several of the 
veteran's alleged disorders, including chronic pain syndrome 
and post-traumatic stress disorder.  Dr. D.E.H. noted that 
"[f]rom [the veteran's] history and presentation, one feels 
that a snowball effect of emotional trauma and physical 
trauma feeding back and forth and intensifying each other 
over a several decade period began during his military 
career."  The doctor then went on to state that the 
veteran's "mental and physical join together into a Chronic 
Pain Syndrome whereby mental anguish, agitation, despair 
intensify multiple joint injuries."  Dr. D.E.H. concluded 
the letter by stating that the veteran "feels that this 
narration might hopefully tie together the loose strands of 
physical and mental pain, psychiatric disorder and vocational 
disability which is now the status of his existence.  His 
narration leads to the conclusion that his diagnoses are now: 
Post-traumatic stress disorder, chronic pain disorder, 
chronic dysthymic disorder, and numerous orthopedic 
disorders."  

Although at first blush, it may seem that Dr. D.E.H. has 
interjected his own medical opinion on the subjects of 
diagnoses and etiology, following a detailed review, the 
Board must conclude that the physician's letter does not 
satisfy the requisite for a well grounded claim, namely 
medical evidence of a nexus between an in-service disease or 
injury and the claimed disabilities.  Essentially, Dr. 
D.E.H.'s narrations do not satisfy that requirement because 
they are mere transcriptions of lay history unenhanced by any 
medical comment by the examiner.  A detailed analysis of 
Dr. D.E.H.'s letter leads one to the ultimate conclusion that 
the totality of the statements made by Dr. D.E.H. are based 
upon background information or history provided exclusively 
by the veteran, or are mere repetitions of the veteran's 
opinions phrased in more refined medical terminology.  

In the first paragraph, Dr. D.E.H. prefaced the letter by 
stating that the veteran had asked the doctor to summarize 
the veteran's medical and psychiatric experiences as they 
pertain to his ongoing suffering and chronic inability to 
work; thereby aiding him in his attempt to get an increase in 
VA benefits.  Dr. D.E.H. admitted in that paragraph that it 
was the veteran's belief that he was totally disabled, 
without ever hinting at his own beliefs regarding the 
veteran's health status.  The remainder of the letter 
paralleled this approach, with the whole tenor of the letter 
being that of a physician merely voicing his patient's 
complaints and theories in a more cohesive medical format 
than a layman would have been able to present.  The second, 
third and fourth paragraphs offer a history of the veteran's 
in-service and post-service experiences.  Clearly, these 
experiences were provided by the veteran since they depict 
those that only the veteran could have known about, and 
included the veteran's contemporaneous feelings toward those 
alleged experiences.  For instance, it is related how the 
veteran began to question the Vietnam War from a moral 
viewpoint, and how he began to experience doubt and stress 
from those feelings.  Many of the sentences in these 
paragraphs, in fact, are prefaced by attributing the thoughts 
to the veteran.  Significantly, in no sentence does 
Dr. D.E.H. attribute the narrations to himself.  

As noted above, in the fifth paragraph, Dr. D.E.H. began by 
stating "From [the veteran's] history and presentation, one 
feels that a snowball effect of emotional trauma and physical 
trauma feeding back and forth and intensifying each over a 
several decade period began during his military career."  
The manner in which the doctor phrased this statement, 
however, left open the question of whose opinion regarding 
etiology was being offered.  From then on, Dr. D.E.H. 
continued to painstakingly side-step making any medical 
judgments by phrasing his statements such that they could not 
categorically be construed as his own opinion.  Although all 
of the subsequent statements in that paragraph seem to be 
opinions regarding the origination of the veteran's various 
psychiatric and physical disorders, an overview of the 
paragraph leads one to unmistakably conclude that they are 
merely reiterations of the veteran's "history and 
presentation" and not those of the physician.  Again, in no 
instance did Dr. D.E.H. offer a statement in the first 
person.  In other words, just as he had done in the earlier 
parts of the letter, in the first sentence of the fifth 
paragraph, Dr. D.E.H. introduced the veteran as the true 
author of the opinions that would follow, and proceeded to 
elaborate the veteran's opinions, without offering his own.  

In the sixth paragraph, Dr. D.E.H. provided conclusory 
information as to the identity of the true author of the 
opinions being offered in the letter.  The paragraph 
specifically states, "In conclusion, [the veteran] feels 
that this narration might hopefully tie together the loose 
strands of physical and mental pain, psychiatric disorder . . 
. which now is the status of his existence.  His narration 
leads to the conclusion that his diagnoses are now:  
Post-traumatic stress disorder, chronic pain disorder, 
chronic dysthymic disorder, and numerous orthopedic 
disorders."  It is clear from this statement, as viewed in 
the context of the overall tenor of the letter, that it was 
the veteran's narration and the veteran's diagnoses of 
himself being offered and not the opinion of the transcribing 
physician.  Dr. D.E.H was an intermediary and gave no 
corroborating statements of his own.  

Based upon the foregoing analysis of the April 1995 letter, 
the Board must conclude that it was Dr. D.E.H.'s sole 
intention to state the veteran's position, and that 
Dr. D.E.H. went out of his way to refrain from interjecting 
his own comments or opinions, but did so without making it 
obvious that he was forfeiting his ability to interject such 
an opinion.  Thus, the Board finds as a matter of fact, that 
nothing in the precise language of the narrations and 
notations of Dr. D.E.H. suggests that the examiner had 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through his medical expertise.  LeShore v. Brown 
8 Vet. App. 406, at 409 (1995).  The Board concludes that Dr. 
D.E.H.'s various statements do not represent "competent" 
medical evidence of a nexus between the veteran's service-
connected disabilities and his claimed current disorders.

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
right-sided pain disability, a right nostril disability, left 
forearm burn scars, left breast cancer, and a right forearm 
disability, he must submit competent medical evidence showing 
he currently has any such disorder that is linked or related 
to service or to a service-connected disability.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Since a well-grounded claim has not been submitted, and there 
is no indication of the existence of pertinent evidence that 
could make the claim well grounded, the VA is not obligated 
by statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for any such 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, No. 97-7014 
(Fed. Cir. Oct. 7, 1997).  


Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

The veteran has filed claims for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of facial 
trauma, residuals of dental trauma, a neck disability, 
migraine headaches, seizures, a jaw disability, a right eye 
disability, post-traumatic stress disorder, a right shoulder 
disability, a right ankle disability, a left elbow disability 
and a right breast disability.  These claims are based upon 
several incidents or injuries that the veteran alleges 
occurred in the course of VA hospitalization, medical or 
surgical treatment or as the result of having submitted to a 
VA medical examination.  The Board will analyze the veteran's 
claims categorically, based upon the laws controlling each 
circumstance or related circumstances of injury.  

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service 
connected," under the following circumstances:  Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death of the 
veteran.

In Gardner v. Derwinski, the Court of Appeals for Veterans 
Claims (the Court) declared invalid the provisions of 38 
C.F.R. § 3.358(c)(3), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of 
non negligent medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

Residuals of Facial Trauma, Residuals of Dental Trauma, a 
Neck Disability, Migraine Headaches, Seizures, a Jaw 
Disability, a Right Eye Disability, and Post-Traumatic Stress 
Disorder

The veterans alleges that he sustained or incurred facial 
trauma, dental trauma, a neck disability, migraine headaches, 
seizures, a jaw disability, a right eye disability, and post-
traumatic stress disorder as a result of two separate 
assaults at VA Medical Centers.  The first alleged assault 
occurred at the VA Medical Center, Los Angeles (VAMC, LA) on 
February 27, 1990, while the second occurred at the VA 
Medical Center, La Jolla (VAMC, La Jolla) on September 25, 
1991.  

VA medical records for February 27, 1990, report that the 
veteran, who had been admitted as a VA Domiciliary resident 
with a diagnosis of paranoid schizophrenia - chronic 
marijuana and Tylenol # 3 dependence, was seen at the VAMC, 
LA.  On that date, the veteran reported that another 
domiciliary patient hit him with his fist, and that his teeth 
came through his bottom lip.  A small amount of bleeding was 
noted.  The veteran was sent to the emergency room for 
sutures.  On February 28, 1990, the veteran was seen at VA 
eye surgery clinic where he was noted to have a swollen face 
and stitches in his lower lip.  The veteran related that he 
was at a Bingo game the previous evening and was hit by 
another patient without provocation.  The veteran complained 
of headaches, and noted that he had already made a complaint 
to the VA police.  

On April 24, 1990, a VA physician, Dr. D.E.H., M.D., issued a 
letter in which it was stated that the veteran had been 
"injured in an altercation recently, and as a result has 
sustained what seems to be permanent physical scars on his 
face."  Dr. D.E.H. went on to state that "In addition, . . 
. it has added a post-traumatic stress disorder on top of 
already considerable psychiatric difficulty."  

The veteran remained as a VA Domiciliary resident until April 
30, 1990, at which point he was discontinued from the 
Domiciliary, and returned to live in his travel trailer.  He 
continued his psychiatric treatment as an outpatient case 
until May 8, 1990, at which point he was discharged from 
treatment.  

VA outpatient and hospitalization treatment records for the 
time periods between February 28, 1990 and September 24, 
1991, document the veteran's complaints of residuals of 
facial trauma, residuals of dental trauma, a neck disability, 
migraine headaches, seizures, a jaw disability, and post-
traumatic stress disorder.  These treatment records also 
document the veteran attributing these complaints to the 
February 1990 assault.  For example, the veteran was admitted 
for VA psychiatric hospitalization in July 1990, and 
presented with complaints of multiple pain, including 
headaches and tooth pain.  VA outpatient treatment records 
for August 1991 show the veteran requesting referral to 
physical therapy for neck pain.  On September 11, 1991, the 
veteran sought treatment for posterial chronic neck pain and 
symptoms of post-traumatic stress disorder.  X-rays of the 
cervical spine showed no evidence of fracture or subluxation.  

The claims files contain a VA Uniform Offense Report and 
nurses' notes regarding a second alleged assault against the 
veteran that took place on September 25, 1991.  The records 
noted that, while the veteran was an in-patient at VAMC, La 
Jolla, he was assaulted by another in-patient who had struck 
the veteran in the face (right eye) with his fist.  This 
alleged assault occurred at 6:15 in the morning while the 
veteran was out on the patio having coffee.  The report 
included an interview with the veteran, who stated that he 
did not know why the other in-patient had hit him, but that 
he was out on the patio taking a smoke break when the 
assailant came over to where the veteran was standing.  
According to the veteran, the other patient, without 
provocation, started to blow smoke into the veteran's face.  
When the veteran asked him to stop, more words were 
exchanged, and the other in-patient struck the veteran.  The 
veteran indicated that there were no other witnesses to the 
incident.  A psychiatrist arrived on the ward and examined 
the veteran and found that he had suffered a slight abrasion 
to the right outer eye with no vision impairment noted.  The 
physician reported that the eye appeared normal without any 
signs of acute trauma.  The veteran subsequently denied 
blurred vision or headaches.  Charges were not filed against 
the other in-patient due to his doctor's evaluation that he 
lacked the capacity to know what he was doing.  The case was 
considered closed by VA police.  VA records show that the 
veteran was subsequently examined by several nurses and 
physicians with reference to the September 25, 1991 assault.  
A physician's examination record of 3:30 P.M. on the day of 
the assault indicated that there was no evidence of adverse 
side effects from the assault.  Examination by a plastic 
surgeon at 6:00 P.M. showed abrasions on the right eyebrow.  
The surgeon recommended Polysporin application to the 
eyebrow, without further suggestions.  

Analysis (Assaults)

The Board notes that on January 29, 1997, VA General Counsel 
issued an opinion, VAOPGCPREC 7-97, which addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
authorizing monetary benefits for disability incurred as the 
"result of hospitalization" would apply to disability 
incurred during hospitalization but which was unrelated to a 
program of medical treatment.  In addressing this question, 
General Counsel indicated that in determining whether 
injuries suffered during hospitalization are the "result of 
hospitalization" for purposes of 38 U.S.C.A. § 1151, it is 
necessary for the factfinder to determine the cause or risks 
which precipitated the injuries, and then to determine 
whether those risks arose from the claimant or from the 
conditions or circumstances of hospitalization.  

General Counsel emphasized, however, that the question of 
whether the injury resulted from hospitalization in a 
particular case is primarily a question of fact to be 
resolved by the factfinder upon consideration of all 
pertinent circumstances.  The circumstances of a particular 
case might indicate that the cause of the injury was not a 
condition or incident of hospitalization.  It may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
of Appeals for Veterans Claims affirmed a Board decision 
which determined that a claim for benefits pursuant to 38 
U.S.C.A. § 1151 was not well-grounded since the veteran's 
injury was coincidental to, but not the result of, VA action.  
In Sweitzer, the veteran had checked into a VA Medical Center 
radiology department for X-rays, and upon doing so, was 
advised that there would be a 20-minute wait.  Thereafter, he 
decided to take a walk, left the clinic area, and proceeded 
to a building area where he began to read a bulletin board.  
While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the veteran, 
knocking him to the ground.  Sweitzer, 5 Vet. App. 503.  The 
circumstances that exist here parallel those in Sweitzer so 
substantially that Sweitzer is deemed to be controlling.

In Sweitzer, The Court held that 38 U.S.C. § 1151 "does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA."  See Sweitzer v. Brown, 5 Vet. App. 503, 
505 (1993).  The Court noted that the legislative history 
reinforced the conclusion that compensation under 38 U.S.C. § 
1151 is to be awarded for an increase in disability that is 
the result of action by VA, and not from a coincidental 
event.

While 38 U.S.C.A. § 1151 may encompass injuries resulting 
from risks created by any circumstances or incidents of 
hospitalization, the Board finds as a fact that, in the two 
circumstances in question, in each case an assault by a third 
party, a patient at the same VA hospital as the veteran, does 
not constitute a risk or circumstance created by 
hospitalization at VA, but is merely coincident to 
hospitalization.  See VAOPGCPREC 7-97.  Clearly, the third 
party assaults in question were not the result of action by 
VA.  There were no VA personnel involved directly or 
indirectly.  Further, there is no basis upon which to believe 
that such an assault is consistent with the hospital setting 
(hospitalization), not only because of its sheer infrequency, 
but because of the contradictory nature of an act of 
aggression to that setting.  

The Board notes the veteran's arguments that there were not 
proper procedures in controlling the patients who assaulted 
him because the alleged assailants were noted to be violent, 
thus attempting to raise a claim of negligence on the part of 
VA.  Significantly, however, no evidence has been submitted 
to buttress the veteran's arguments on this aspect of his 
claim.

In addition, the record reflects that at the time in question 
of the February 1990 assault, the appellant was present in a 
VA domiciliary.  He was not in a VA medical center or 
outpatient treatment facility.  Accordingly, the record does 
not show he was even under VA "hospitalization" when he 
sustained the more significant injuries that are the subject 
of the claim based upon that initial assault.  

The Board notes, that even assuming the validity of the 
factual history provided by the veteran, his claim for 
compensation for sustained injuries in the February 1990 and 
September 1991 assaults are not the type of injuries within 
the ambit of § 1151.  See Sweitzer v. Brown, 5 Vet. App. 503 
(1993). In other words, assuming everything the veteran 
alleges about the incidents are true, he would not have 
stated a claim upon which relief is provided under 38 
U.S.C.A. § 1151.  

The Court held, in Harvey v. Brown, 6 Vet. App. 416 (1994), 
that statutory interpretation begins with the language of the 
statute, and it may well end with the statutory language when 
it is clear and unambiguous on its face.  Citing Texas 
Instruments v. U.S. International Trade Commission, 988 F.2d 
1165, 1180 (Fed. Cir. 1993); M.A. Mortenson Co. v. United 
States, 966 F.2d 1177, 1181 (Fed. Cir. 1993); Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993); cert. granted, ___ U.S. 
___, 114 S. Ct. 1396 (1994).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that only where a statute's plain meaning leads to an absurd 
result that Congress clearly could never have intended is the 
"plain meaning" rule abandoned for a review of the 
application of the applicable legislative history and 
statutory construction.  In this case, the statute and 
regulations governing the application of § 1151 are clear in 
both their intent and criteria.  Specifically, the 
application of § 1151 sets forth the particular circumstances 
under which entitlement to compensation benefits for 
additional disability shall be awarded.  In this case, the 
legal criteria for application of § 1151, as set forth by 
regulation, has been reviewed and determined not to be 
applicable to the claimed injuries by rating authorities.  
The Board has conducted a thorough and considered review of 
the evidence of record, the veteran's contentions, and 
pertinent law and regulations, and concludes that there is no 
discernible legal basis upon which the veteran's claim may be 
granted based upon the assaults against the veteran that 
allegedly occurred in February 1990 and September 1991.  As 
was the circumstance in Sweitzer, the alleged injuries in 
this case did not occur in the course of VA hospitalization, 
treatment, examination or during vocational rehabilitation.  
The alleged injuries only occurred on VA property.  Under 
these facts, the appellant's remedy, if any, rests under the 
Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680, 
not under 38 U.S.C.A. § 1151.  As the Court noted in Sabonis, 
where the law is dispositive of the issue on appeal, the 
claim lacks legal merit. Id. at 430.

Right Shoulder Disability, a Right Ankle Disability, a Left 
Elbow Disability

The veteran alleges that he sustained a right shoulder injury 
in the course of treatment at a VA hospital that has resulted 
in a right shoulder disability.  Although the veteran has not 
been specific with regard to the time and location of the 
injury, in April 1995, a VA physician, Dr. D.E.H., M.D., 
submitted a statement at the request of the veteran, that 
purported to "summarize [the veteran's] medical and 
psychiatric experiences as they pertain to his ongoing mental 
and physical suffering."  In that statement, the physician 
noted that the veteran claimed that additional post-service 
injuries involved a fall in 1978 injuring his right shoulder.  

The veteran's claims file contains private medical treatment 
records dated in July 1978.  Those records include a review 
of systems regarding the veteran's back and extremities.  In 
that review, a painful right shoulder in 1975 was noted and 
related to swimming.  It was further noted that x-rays had 
been normal, but had been diagnosed as mild arthritis.  It 
was noted that the veteran occasionally has a few twinges in 
that shoulder but nothing dramatic now.  For the most part, 
subsequent VA and private treatment records associated the 
veteran's complaint of right upper extremity pain within the 
context of his over-all complaints of right-sided pain.  

The veteran alleges further that he sustained a right ankle 
disability as a result of three falls that had occurred on VA 
property in the course of medical care, and that he twisted 
his ankle in those falls resulting in his present disability.  

In support of his right ankle claim, the veteran has 
presented VA medical records dated in November 1994 and April 
1995.  VA outpatient treatment records for November 1, 1994 
document that the veteran reported to triage for complaints 
of pain in the outer aspect of the right ankle over a three 
week period "after twisting it when getting off of the 
bus."  Following examination including x-ray, the diagnostic 
impression was right ankle sprain.  X-rays of February 1995 
of bilateral ankle and feet found no evidence of acute 
fracture.  VA outpatient treatment records of April 1995 show 
that the veteran was referred to physical therapy in April 
1995 for complaints of persistent pain status post right 
ankle sprain over one week.  

The veteran alleges further that he sustained a left elbow 
disability as a result of a fall that occurred at the 
American Lake VAMC in 1987, and subsequent emergency medical 
care at a VA emergency room in VAMC, Las Vegas in 1988.  VA 
treatment records indicate that the veteran was evaluated 
psychiatrically at the American Lake VAMC in August 1987 
pursuant to application to a VA Domiciliary.  No reference to 
the left elbow was made in the assessment.  

Upon VA examination for the assessment of his service-
connected left thumb laceration in March 1988, the veteran 
complained that his left elbow felt broken to touch, was 
wrapped and very sore.  The veteran did not attribute the 
complaints to any injury.  Outpatient treatment records of 
VAMC, Las Vegas of April 1988, document that the veteran 
reported pain and swelling in the left elbow when he 
"bumped" the elbow one day prior.  The veteran reported 
further that the left elbow had been painful for 6 months; 
that he had gone to the emergency room 6 months prior; that 
he had been advised that the elbow was not fractured; and 
that he was administered an ace bandage.  Following 
examination, the diagnosis was bursitis of the left olecranon 
bursa.  

In October 1992, the RO directed a letter to the American 
Lake VAMC, Tacoma, Washington, and requested any information 
regarding an accidental left elbow injury at that facility in 
August 1987.  In November 1992, the Chief of Medical 
Administration of the American Lake VAMC responded to that 
letter and stated that the veteran had been an inpatient at 
that facility from August 19, 1987 to October 1, 1987 and 
that there had not been an incident report regarding the 
veteran during that stay.  


Analysis
(Right Shoulder Disability, a Right Ankle Disability, a Left 
Elbow Disability)

Because of the nature of the claims, the threshold question 
to be answered is whether the veteran has presented evidence 
of a well-grounded claim with respect to the issues of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
right shoulder disability, a right ankle disability, and a 
left elbow disability.  Where a claim is not well-grounded, 
VA has no statutory duty to assist the claimant in developing 
the claim, although VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application for benefits.  Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted above, the veteran has contended that he sustained 
the aforesaid injuries in VA medical facilities in various 
circumstances over several years.  None of the clinical 
entries associated with the treatment of the veteran for the 
disabilities at issue show the circumstances under which the 
injuries actually occurred.  

The records do show that the veteran had reported in 1978 
that a right shoulder injury had occurred in 1975, while the 
veteran currently contends that the injury was the result of 
VA treatment in 1978.  The records also show that the veteran 
sustained a right ankle injury "after twisting it when 
getting off of the bus," without elaboration as to the 
location or ownership of the bus.  Finally, VA treatment and 
hospitalizations records of 1987 fail to disclose any record 
of an incident involving injury to the veteran's left elbow 
at the American Lake VAMC, as the veteran had alleged.  

Clearly, the history furnished by the veteran is not 
supported by any of the clinical or historical entries 
recorded around the time of any of the alleged incidents.  
Further, the statement submitted by a VA physician in April 
1995, Dr. D.E.H., M.D., regarding the history of the 
veteran's right shoulder disorder was admittedly based upon a 
history furnished by the veteran, and on no other evidence.  
As such, Dr. D.E.H.'s statement carries little probative 
weight as it appears to have been based entirely on the 
history provided by the veteran, which is not supported by 
the objective evidence of record.  See Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993). See also LeShore v. Brown, 8 Vet. App. 406 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner does not constitute competent 
medical evidence for purposes of rendering a claimed well 
grounded).

Essentially, the veteran has submitted no evidence, other 
than his self-serving allegations, to support his claim that 
the right shoulder disorder, right ankle disability and/or 
the left elbow disorder occurred at a VA facility.  Lay 
statements, however, are not competent evidence with respect 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Any injury or aggravation of an injury, in order to be 
compensable under 38 U.S.C.A. § 1151, must have resulted from 
the treatment itself, not from the process of reporting for 
the treatment.  Once again, the Court has noted that the 
statute does not address disabilities that are merely 
coincidental with the receipt of VA treatment.  Sweitzer v. 
Brown, 5 Vet. App. 503 (1993).

Since the veteran has not shown, by competent evidence, that 
any additional disability consisting of a right shoulder 
disorder, a right ankle disorder, and/or a left elbow 
disorder, resulted from or were increased in severity by VA 
treatment or hospitalization, these § 1151 claims are not 
well grounded.  The claims are therefore denied.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

Right Breast Disability

With respect to the veteran's claim of entitlement to 
compensation benefits for a right breast disability, pursuant 
to 38 U.S.C.A. § 1151, the veteran contends that a lumpectomy 
of his right breast was performed by the VA in April 1989 
that left a 2 inch scar and an enlarged lumpy right breast.  
The veteran argues that the right breast disability was the 
result of hormones prescribed for right testicle and male 
reproductive damage done because of infections incurred in 
the Air Force.  

Private treatment records from May 1980 report that the 
veteran had been treated since 1978 for multiple complaints, 
and that he had been placed on Halotestin one month prior for 
impotence, with alleged improvement.  The examiner's 
impression was chronic prostatitis.  The veteran was 
prescribed Halotestin in reduced dosages and advised to wean 
from hormones.  Prescription records from June 1981 show that 
the veteran was prescribed Testosterone.  Private treatment 
records from July 1981 reveal a diagnosis of "impotence, 
probably on a psychogenic basis."  The examiner's impression 
was that impotence was not on a hormonal basis.  

VA treatment records reveal that the veteran was seen in 
April 1988 for complaints of multiple symptoms.  It was noted 
that the veteran had taken testosterone for approximately 5 
years, that had first been prescribed by a private urologist 
in San Diego.  On August 3, 1988, the veteran was seen on an 
outpatient basis for reports of lesions on the right breast 
over 5 years.  The report of that visit noted that the 
veteran associated the lesion/nodule with the ingestion of 
male hormones.  The veteran reported that with the withdrawal 
of hormones, the nodule decreased in size.  On August 8, 
1988, a palpable mass 1 X 2 centimeters was noted on the 
right breast over a five year period.  The veteran noted it 
had been getting "sore" over the last week.  The veteran 
was referred to the surgical clinic where a mammogram of the 
right breast was ordered and revealed right breast 
gynecomastia.  

The veteran was seen at the VAMC, Reno, on March 2, 1989, for 
complaints of an enlarged right breast, with lumps in the 
breast but no discharge, some sore pain and burning in the 
area of the right armpit.  Testosterone medication for 5 
years was noted.  The diagnosis was enlarged right breast 
with nodule; rule out cancer.  The veteran was referred to 
the surgical clinic.  VA surgical clinic records for March 
13, 1989 report a long history of steroid and male hormone 
use, now with complaints of right gynecomastia - some 
tenderness and a right mass.  Bilateral mammograms were 
ordered, but it was determined that the veteran was not 
eligible for fee basis mammogram at that time, and that rules 
required the veteran to get mammograms privately.  

The veteran returned on March 28, 1989.  It was noted that he 
had last been seen March 13, 1989 for a breast mass; that 
mammogram was denied, but was sorely needed due to the 
position of the tumor and the plan of therapy.  The plan was 
to appeal the fee basis mammogram decision, in discussion 
with Dr. Yoneda; and to return to the clinic after mammogram.  
On that same day, Dr. Yoneda reported that the veteran had 
"received anabolic steroids (oral) at the Las Vegas and 
Fresno VA which were probably the cause of his 
Gynecomastia."  The Doctor ordered the set up of a fee basis 
mammogram of the right breast.  The veteran was seen on April 
3, 1989, where it was noted that the mammogram had been 
completed and had revealed a solitary solid mass.  The 
veteran's options were discussed, including a needle biopsy, 
up to a mastectomy.  The plan was for excision and then 
radiation therapy if malignant.  On April 12, 1989, a biopsy 
of the right breast was performed, with the excision of the 
right breast lump.  The veteran was informed of the procedure 
and gave his written consent.  The final diagnosis of the 
pathological report was gynecomastia clinically from right 
breast.  The pertinent discharge diagnosis was right breast 
mass.  

In July 1992, the veteran underwent a unilateral film screen 
mammogram of the right breast.  A history of a right breast 
lump for several weeks, getting smaller on Nolvadex; a 
previous normal biopsy and gynecomastia was noted.  Findings 
were gynecomastia of the right breast with breast tissue 
present in the area of palpable mass, with no radiographic 
evidence of malignancy.  

The veteran underwent a bilateral mammogram in November 1995.  
The examiner's impression was a solid mass in the upper outer 
right breast, which appeared benign, except for somewhat 
thickened walls.  Because of the thickness of the walls and 
the fact that a tumor mass in a male breast is unusual, the 
examiner suggested surgical consultation and probable 
removal.  The veteran underwent a biopsy of the right breast 
nodule in January 1996.  The final diagnoses were 
gynecomastia and no evidence of malignancy.  

Analysis (Right Breast Disability)

The Board takes cognizance of the fact that in March 1989, a 
VA physician, Dr. Yoneda, opined that the veteran had 
"received anabolic steroids (oral) at the Las Vegas and 
Fresno VA which were probably the cause of his 
Gynecomastia."  Based upon that opinion, a fee basis 
mammogram of the right breast was performed that led to an 
April 1989 a biopsy of the right breast, with the excision of 
the right breast lump.  The final diagnosis of the 
pathological report was gynecomastia clinically from right 
breast.  The pertinent discharge diagnosis was right breast 
mass.  

A review of the veteran's claims folder fails to disclose the 
use of anabolic steroids by the veteran over any length of 
time during his considerable periods of VA treatment over 
many years.  The Board, however, may not substitute "its own 
unsubstantiated medical conclusions" for those in the record.  
If the Board does not accept a medical opinion in the record, 
it must point to a medical basis other than its own 
unsubstantiated opinion in stating the reasons or bases for 
its decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Given the opinion of Dr. Yoneda as to the etiology 
of the veteran's gynecomastia, and given the existence of no 
other opinion as to its origin, the Board is left with no 
recourse but to find that the evidence is in equipoise 
regarding whether the veteran's right breast disability, to 
include a right gynecomastia, was the result of VA 
hospitalization, medical or surgical treatment.  Resolving 
all doubt, therefore, in the veteran's favor, the Board finds 
that the veteran is entitled to VA disability compensation 
pursuant to 38 U.S.C.A. § 1151, for additional disability, to 
wit, a right breast gynecomastia.  


Finality

In April 1984 and July 1987, the Board of Veterans' Appeals 
issued decisions that, inter alia, denied the veteran's claim 
for entitlement to service connection for a gastrointestinal 
disability, right epididymitis, an acquired psychiatric 
disorder, skin cancer, impotence, arthritis of the back, and 
an eye disability.  The veteran implicitly or explicitly 
contends that he has presented the requisite new and material 
evidence to reopen those previously denied claims.

The April 1984 decision of the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The Board found that the 
pertinent evidence then of record showed that:  (a) An 
acquired psychiatric disorder was not present in service, and 
schizophrenia was not shown until many years after service;  
(b) A right testicle disorder was not present in service, and 
was not demonstrated until many years later; and, (c) A 
gastrointestinal disorder was not present in service and has 
not been clinically demonstrated on recent examination.  The 
Board concluded that (a) An acquired psychiatric disorder was 
not incurred in or aggravated by service, nor could the 
incurrence of schizophrenia be presumed; (b) A right testicle 
disorder was not incurred in or aggravated by military 
service; and, (c) A gastrointestinal disorder was not 
incurred in or aggravated by military service. 

The July 1987 decision of the Board is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The Board found that the 
pertinent evidence then of record showed that:  (a) The low 
back disorder that the veteran experienced during service was 
acute and transitory, and resolved without residual 
disability prior to his separation from service; (b) The only 
eye disorder shown during service was refractive error, which 
is congenital or developmental abnormality for which service 
connection cannot be granted; (c) Impotence was not 
manifested until many years after separation from service; 
and (d)  Skin cancer was not manifested until many years 
after separation from service.  The Board concluded that 
(a) A low back disorder was not incurred in or aggravated by 
service; (b) An eye disorder was not incurred in or 
aggravated by service; (c) Impotence was not incurred in or 
aggravated by service; and, (d) Skin cancer was not incurred 
in or aggravated by service. 

Since the April 1984 and July 1987 decisions of the Board are 
final, the veteran must submit new and material evidence to 
reopen his claims as to the pertinent issues currently before 
the Board that were addressed therein.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, it will be 
reopened and the former disposition of that claim will be 
reviewed.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously considered by VA decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, No. 98-7017 (Fed.Cir. Sept. 16, 1998).

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of the claim on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  If the 
evidence is considered new and material, then the case must 
be reopened and the Board must evaluate the appellant's claim 
in light of all the evidence, both new and old.  Id. at 512.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In the instant case, the additional evidence must be neither 
cumulative nor redundant and must bear directly and 
substantially upon the basis of the last final disallowance 
of service connection for gastrointestinal disability, right 
epididymitis, an acquired psychiatric disorder, skin cancer, 
impotence, arthritis of the back, and/or an eye disability; 
and by itself or in connection with evidence previously 
assembled is not so significant and of such probative value 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The evidence submitted since the denial of the claims on the 
merits in April 1984 and July 1987, and implicitly or 
explicitly claimed by the veteran to be new and material, 
consists of VA outpatient and hospitalization treatment 
records from 1984 to 1998, private medical records from 1984 
to 1998, the veterans written and oral statements, copies of 
medical articles in various periodicals submitted by the 
veteran, and an April 1995 statement written by Dr. D.E.H., 
M.D.  

With the exception of the Board's April 1984 denial of 
service connection for a gastrointestinal disorder, the basis 
of denial of the several claims for service connection at 
issue, namely, right epididymitis, an acquired psychiatric 
disorder, skin cancer, impotence, arthritis of the back, and 
an eye disability, is that the claimed disorders were not 
present in service, nor could they otherwise be related to 
the veteran's period of service.  The basis for the Board's 
April 1984 denial of service connection for a 
gastrointestinal disorder was that there was no current 
findings of such a disorder.  

Consequently, the Board must determine if any of the evidence 
received subsequent to those determinations is both "new" and 
"material," to the question of whether the veteran has a 
gastrointestinal disorder, and/or whether right epididymitis, 
an acquired psychiatric disorder, skin cancer, impotence, 
arthritis of the back, and/or an eye disability, were present 
in service, or whether any of those disorders could otherwise 
be related to the veteran's period of service.  These 
questions involve a medical diagnosis or opinion as to 
medical causation, and therefore require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although the veteran's written and oral statements submitted 
since 1984 are new, in that they were not previously of 
record, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  The Court, in Moray v. Brown, 5 Vet. App. 211, 
214 (1993), extended the principal of Grottveit v. Brown, 5 
Vet. App. 91 (1993), to hold that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Consequently, the veteran's own statements, including his 
hearing testimony, are insufficient to reopen the claim.  

By the same token, the veteran has submitted various medical 
articles on such topics as impotence and other disorders.  
These articles, however, are general in nature, and as such 
are not shown to relate to the veteran's specific medical 
issues at hand, namely that of a relationship of any 
disability at issue to the veteran's period of service.  
Consequently, they are not deemed to be material to the 
veteran's claims and may not serve to reopen them.

On the other hand, the newly submitted VA outpatient and 
hospitalization treatment records from 1984 to 1998, and the 
private medical records over the same time period, including 
the April 1995 statement written by Dr. D.E.H., M.D., were 
for the most part, generated by physicians who are deemed to 
possess the requisite medical knowledge to render a medical 
diagnosis and opinion of causation competent.  

The VA and private treatment records, however, are not 
material because they are not probative of the issues at 
hand.  They do not address the issue of whether the veteran 
has a current gastrointestinal disorder, nor do they address 
whether right epididymitis, an acquired psychiatric disorder, 
skin cancer, impotence, arthritis of the back, and/or an eye 
disability, were present in service, or whether any of those 
disorders could otherwise be related to the veteran's period 
of service.  The newly submitted medical records merely 
establishes that the veteran has asserted complaints 
regarding, has been diagnosed as having, and/or has received 
treatment for various disorders since 1984, including 
paranoia, schizophrenia, impotence, skin cancer, a back 
disability, right epididymitis, and an eye disorder.  Because 
the additional medical evidence submitted does not tend to 
show that any of the disabilities were present in service or 
are otherwise related to the veteran's period of service, it 
does not address the specified basis for the previous denial 
of the claim.  It is not new and material, and the claim may 
not be reopened on the basis of the newly submitted VA and 
private medical records.  The only reference to service, or 
opinions relating any disorder at issue to service, contained 
within those records are entirely within the context of the 
history provided solely and exclusively by the veteran.  An 
opinion based upon information provided by individuals who 
lack the medical background required to analyze medical 
information has no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the statement submitted in April 1995, Dr. D.E.H., M.D. 
did imply that the veteran's "low back syndrome which has 
grown arthritic over the years" was associated with the 
veteran's period of service, and that the veteran's 
psychiatric disorder began during his military career.  
However, as set out in greater detail above (in the analysis 
regarding whether the veteran has presented a well grounded 
claim for entitlement to service connection for various 
disorders), it is clear that the opinions of Dr. D.E.H. were 
based entirely upon the veteran's "history and 
presentation."  The probative value of medical opinion 
evidence is generally based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  There is no indication that the factual 
background portrayed by Dr. D.E.H. were based on any more 
than a medical history provided by the veteran.  An opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  By 
analogy, an opinion based upon information provided by 
individuals who lack the medical background required to 
analyze medical information would have commensurably 
questionable probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the opinion of Dr. D.E.H. 
does not have the commensurate probative value to competently 
address the specific medical issues at hand, that of the 
presence of any disorder at issue in service, or the 
relationship of any of the veteran's disorders to service.  
Consequently, they are not deemed to be material to the 
veteran's claims and may not serve to reopen them.

The Board therefore finds that additional evidence obtained 
in connection with the veteran's current claims is new 
evidence, but not material.  Because the more recently 
submitted evidence does not address or meet the requirement 
of a medical nexus between military service and present 
disability with any competent medical evidence or opinion, it 
does not tend to prove or disprove a matter at issue, and it 
is, hence, not probative.  In addition, for the same reasons, 
it is not evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Blackburn, 
Colvin, supra.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In the absence of evidence that is both new and 
material, the veteran's request to reopen his claim for 
service connection for a gastrointestinal disability, right 
epididymitis, an acquired psychiatric disorder, skin cancer, 
impotence, arthritis of the back, and an eye disability, must 
be denied.  38 U.S.C.A. §§ 5107(a), 5108, 7104; 38 C.F.R. 
§§ 3.156, 20.1100.


Compensable Rating Issues

The veteran claims that the degree of disability associated 
with his left thumb laceration scar is productive of a 
greater degree of impairment than the presently assigned zero 
percent evaluation.  He argues that it was a serious 
laceration to the inside of the thumb pad that is now very 
painful with atrophy.  

The veteran claims that the hemorrhoids for which he 
underwent surgery following service, and for which service 
connection has been established, is productive of a greater 
degree of impairment than the presently assigned zero percent 
evaluation because it was a modification of his rectum that 
effected his ability to get erections and live a normal life.  

Initially, the Board notes that in general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is noted that the 
veteran has not been afforded a VA dermatological examination 
or a proctologic examination for compensation purposes.  The 
veteran's left thumb disability has, however, been examined 
at the VA medical centers in the recent past on an outpatient 
basis, and the reports of those examinations are of record.  
Given the relatively static nature of the veteran's service-
connected disabilities (as will be further explained below), 
the Board sees no useful purpose in providing the veteran 
with additional examinations.  There is no indication that 
there are additional pertinent records available or that 
another VA medical examination would provide a picture of his 
left thumb scar disability or the hemorrhoid disability that 
is more profound than is already of record.  Based on the 
instant facts, the Board is therefore of the opinion that no 
further assistance to the veteran is required in order to 
comply with VA's duty to assist.  38 U.S.C.A. § 5107(a); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain  the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Hemorrhoids

The veteran's service medical records reveal that the veteran 
was noted to have hemorrhoids on separation examination in 
August 1967, and that he had had them since age 14.  

Following service, internal and external hemorrhoids were 
diagnosed in February 1981, for which the veteran underwent 
internal and external hemorrhoidectomy.  Service connection 
was established for hemorrhoids in an October 1992 rating 
decision and evaluated as noncompensable from March 4, 1992, 
the date of the veteran's claim for service connection for 
that disorder.  

The veteran's service-connected hemorrhoids have been rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this 
provision, a noncompensable rating is warranted for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
rating requires large or thrombotic irreducible hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent rating requires persistent 
bleeding and with secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, Code 7336 (1998).

In the present case, the veteran maintains that the 
evaluation currently in effect for his service connected 
hemorrhoids is not adequate because it was a modification of 
his rectum that effected his ability to get erections and 
live a normal life.  A review of the veteran's claims files, 
including the considerable medical records therein, fails to 
disclose complaints, treatment or diagnosis hemorrhoids since 
the surgery in 1981.  Significantly, the veteran's complaints 
with respect to his service-connected hemorrhoids have been 
limited to those associated with his claim of entitlement to 
service connection for impotence, a claim which has been 
considered above and denied.  This evidence shows that the 
veteran's hemorrhoids are no more than mild to moderate, and 
therefore accurately reflects that the level of impairment 
that currently exists is consistent with the evaluation 
assigned for that disorder.  There is absolutely no evidence 
of large or thrombotic irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.

Accordingly, the Board concludes that based upon a 
preponderance of the evidence, the criteria necessary for a 
compensable evaluation for the veteran's hemorrhoids has 
neither been met nor approximated.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4, Diagnostic Code 7336.  In reaching this 
conclusion the Board finds that the evidence of record is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A.§ 5107 (West 1991).

Finally, the Board finds that although the veteran has argued 
that his hemorrhoids have interfered with his quality of 
life, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, there is no indication that the veteran's hemorrhoids 
have markedly interfered with his earning capacity, 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Left Thumb Laceration Scar

The veteran's service medical records reveal that in April 
1965, he was treated for a laceration on the anterolateral 
side of the left thumb with partial laceration of the 
abductor pollicis brevis muscle and no nerve and or tendon 
injury.  

Upon VA fee-basis examination in May 1988, a history was 
furnished to the effect that the veteran had suffered a 
laceration wound of his left thumb in 1965.  The wound had 
been sutured and the hand and forearm had been placed in a 
cast.  The wound had apparently healed without infection and 
had not required any further corrective surgery.  There were 
complaints of limitation of use of the hand involved.  
Specifically, the veteran reported having a poor grasp with 
the left hand, as well as occasional pain and a tendency to 
drop things when using the hand.  The examiner observed that 
there was no impairment of the left hand movements.  There 
was described an extremely fine scar occupying the left thumb 
thenar eminence, which was 3.3 centimeters long and 1 
millimeter wide.  The scar was hypopigmented, soft, pliable 
and according to the examiner, hardly perceptible.  It was 
not hypertrophic, and there was no inflammation, swelling or 
depression.  Ulceration and fixation to underlying structures 
were also not present.  There was noted to be some slight 
atrophy of the left thenar eminence, when compared to the 
right.  There was no evidence of any motor or sensory 
deficit.  The clinical impression was a superficial scar of 
the left thumb.  Also accompanying the examination report was 
an unretouched color photograph depictive of the scar at the 
base of the left thumb.  The veteran was noted to be right-
handed.  

In consideration of the foregoing evidence, in a July 1989 
decision, the Board of Veteran's Appeals denied on appeal the 
veteran's claim for an increased evaluation for a laceration 
scar at the base of the left thumb.  It was determined that 
the clinical records did not reasonably support a 
determination that the veteran experiences any discernible 
limitation of function of the left thumb or hand as a result 
of a laceration scar at the base of the left thumb; and that 
the scar could not reasonably be characterized as poorly 
nourished, ulcerated, or tender and painful on objective 
demonstration.  The zero percent evaluation under Diagnostic 
Code 7805 was confirmed on appeal.  

In March 1992, the veteran filed the current claim for an 
increased evaluation for his service-connected left thumb 
laceration scar.  In support of his claim, the veteran 
submitted a private examination report, dated in November 
1991, that, among other things, documents the examination of 
his left thumb.  

The report of that November 1991 examination notes that the 
veteran complained of pain at the laceration site as well as 
at the wrist, first and second MCP joints.  The veteran 
reportedly stated that the pain was often so bad that he 
dropped things or got nauseous.  Upon examination, a healed 
scar was found present over the thenar muscle of the left 
thumb with very mild muscle loss being noted and a slight 
pincer weakness.  The laceration site was tender to 
palpation.  The examiner stated that aside from slight pincer 
weakness, strength was otherwise intact.  Sensation and 
circulation was also described as intact.  

The veteran was examined at the VA orthopedic clinic in March 
1992.  In addition to other orthopedic complaints, the 
veteran reported left hand base of thumb pain with scar pain.  
The examination report noted the veteran's "long rambling 
complaints, with demand for increased disability."  
Examination of the left hand showed a well-healed scar - 
curvelines at the base of the thumb.  Increased thenar 
atrophy was noted.  Opposition, flexion and extension were 
noted to be 3+/5 with poor effort.  Sensation was intact.  

The veteran was seen again in the VA orthopedic clinic in May 
1992 for neck complaints and complaints of left thenar 
eminence pain, status post injury through glass in 1963.  MRI 
of the left hand was negative, including without foreign 
bodies.  Examination of the left arm and external thumb 
revealed sensation intact with reflexes within normal limits.  
The assessment was left eminence atrophy without palpable 
foreign body.  

A review of the VA medical records from 1992 fail to reveal 
further complaints, treatment or diagnosis of a left thumb 
laceration scar, but do reveal complaints and treatment 
involving the veteran's right hand.   

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(1998).  Diagnostic Code 7803 provides that scars which are 
manifested as superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation. Id.  
Diagnostic Code 7804 provides that scars which are manifested 
as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  That 
Code also provides that the 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and that the rating 
may exceed the amputation value for the limited involvement.  
Diagnostic Code 7805 provides that "other" scars will be 
rated on limitation of function of part affected. Id.

An objective overview of the evidence of record establishes 
that the veteran's laceration scar at the base of his left 
thumb has been essentially static for many years.  It has 
been characterized clinically over those years as 
superficial, with the only pathology being slight atrophy of 
the left thenar eminence.  Although slight pincer weakness 
was noted in 1992 (with poor effort), strength was otherwise 
intact, as has been sensation.  Quite obviously, limitation 
of function of the left thumb or hand as a result of a 
laceration scar at the base of the left thumb has not been 
demonstrated.  Furthermore, other than the veteran's 
subjective complaints of pain, reported by history, there has 
been no evidence of a tender and painful scar on objective 
clinical study.  The November 1991 private examination report 
did show that the laceration site was tender to palpation, 
but without a concurrent objective showing of pain, an 
increased evaluation under diagnostic code 7804 is not for 
application.  Further, a poorly nourished and ulcerated scar 
has never been described.  

Accordingly, the Board concludes that based upon a 
preponderance of the evidence, the criteria necessary for a 
compensable evaluation for the veteran's left thumb 
laceration scar has neither been met nor approximated.  
38 U.S.C.A. §§ 1155; 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805.  In reaching this conclusion the Board finds that 
the evidence of record is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A.§ 5107 (West 
1991).


ORDER

Service connection for a right-sided pain disability is 
denied.  

Service connection for a right nostril disability is denied.  

Service connection for left forearm burn scars is denied.  

Service connection for left breast cancer is denied.  

Service connection for a right forearm disability is denied.  

Compensation benefits for residuals of facial trauma, 
residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye 
disability, and post-traumatic stress disorder, pursuant to 
38 U.S.C.A. § 1151, are denied.

Compensation benefits for a right shoulder disability, a 
right ankle and a left elbow disability, pursuant to 38 
U.S.C.A. § 1151 are denied.

Compensation benefits for a right breast gynecomastia 
disability, pursuant to 38 U.S.C.A. § 1151, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards. 

New and material evidence not having been received to reopen 
the claims for service connection for a gastrointestinal 
disability, right epididymitis, and an acquired psychiatric 
disorder, the claims remains denied.

New and material evidence not having been received to reopen 
the claims for service connection for skin cancer, impotence, 
arthritis of the back, and an eye disability, the claims 
remain denied.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.  

Entitlement to an increased (compensable) evaluation for a 
left thumb laceration scar is denied.  


REMAND

The veteran's claims of entitlement to service connection for 
a left foot disability and for a right thumb disability were 
initially denied by the RO in a January 1987 rating decision.  
In May 1987, the veteran filed what the Board construes as a 
timely notice of disagreement with that decision.  A 
statement of the case was never issued in response to that 
notice of disagreement; the RO subsequently addressed the 
issues on the basis of finality in 1992.  

The veteran's claim of entitlement to service connection for 
a right knee disability was initially denied by the RO in a 
September 1991 rating decision.  In October 1991, the veteran 
filed what the Board construes as a timely notice of 
disagreement with that decision.  A statement of the case was 
never issued in response to that notice of disagreement, and 
the RO addressed that issue on the basis of finality. 

As indicated, the RO has certified for appeal the issues of 
whether new and material evidence had been submitted to 
reopen previously denied claims of entitlement to service 
connection for a right knee disability, a left foot 
disability, and a right thumb disability.  Contrary to the 
procedural posture of the RO, however, the Board finds that 
the initial denials of the veteran's claims of entitlement 
service connection for the named disabilities had not become 
final and that consequently, the issues of service connection 
must be remanded for procedural development on that basis.  

Consequently, it is now incumbent upon the VA to provide the 
veteran with a statement of the case as to the issues of 
service connection, and time to respond thereto, including 
the filing of an appropriate substantive appeal.  

On the basis of the above, the Board remands the matter to the 
RO for the following action:

The RO should respond to the 
veteran's May 1987 and October 1991 
notices of disagreement with the 
RO's January 1987 and September 1991 
rating decisions, by furnishing the 
veteran with a statement of the case 
as to the issues of entitlement to 
service connection for a right knee 
disability, a left foot disability, 
and a right thumb disability.  If 
the RO believes that obtaining 
further development is necessary to 
the proper disposition of the 
claims, such further development 
should be accomplished.  The 
appellant should be advised to file 
a substantive appeal with respect to 
those disability claims if he seeks 
Board review of them.  If he 
exercises that right, those 
additional issues should be 
appropriately developed for 
appellate review.  The case should 
then be returned to the Board for 
further appellate consideration.

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

